DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/05/2022.	
3.	Claims 1, 3-5, 9-21 are pending. Claims 1, 3-5, 9-21 are under examination on the merits Claims 1, 19 are amended. Claim 2 is cancelled. Claims 20-21 are newly added. 
Claims 6-8 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive, thus claims 1,3-5, 9-21 stand rejected as set forth in Office action dated 10/27/2021 and further discussed in the Response to Arguments below.  

Claim Objections
6.	Claim 15 is objected to because of the following informalities: It is suggested that “CF3" be deleted and "CF3" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

8.	Claims 1, 3-5, 9-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite new limitations directed to “the red light emission of the organic electroluminescent element has an external quantum efficiency of 40% or more”. No basis has been pointed to for this new limitation and none is apparent. A review of the specification, drawings, and claims of the application as originally filed shows support for “an external quantum efficiency of 41.8% for Example 3, or 42.0% for Example 4 or 41.9% for Example 6“ (Page 45, [0093, Table 2). However, this does not provide a basis for the claims as amended (i.e., maximum an external quantum efficiency of 42.0% or less). Additionally, applicant’s remarks do not point to specific support for these limitations. In the absence of support, these claims and claims dependent thereon are deemed to constitute new matter. Claims 1, 3-5, 9-18, 20 being depended on claim 1 are rejected as well.

9.	Claims 19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 has been amended to recite new limitations directed to “the red light emission of the organic electroluminescent element has an external quantum efficiency of 40% or more”. No basis has been pointed to for this new limitation and none is apparent. A review of the specification, .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1, hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”).

	Regarding claims 1,4: “520 teaches an organic electroluminescent element (Page 1, [0010]) comprising a light emitting unit, the light emitting unit comprising a light emitting layer made of at least an organic compound between a first electrode and a second electrode, wherein the organic electroluminescent element comprises at least one light emitting unit including a light emitting layer formed of a red light emitting layer which emits red light with a peak wavelength in a red wavelength band, the red light produced by light emission of the light emitting unit has the peak wavelength in a red wavelength band of 590 nm to 640 nm 
	However, “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by at least 4 nm. For example, the first emissive dopant may have a peak wavelength that is at least 4 nm less than the peak wavelength of the second emissive dopant. In some cases, the  two red dopants have a peak emissive wavelengths in different regions of the red 
one or more dopants may be a fluorescent or phosphorescent dopant. Similarly, any suitable emission principles may be implemented by the dopants and devices, including delayed fluorescence, thermally activated delayed fluorescence, upconversion, downconversion, and the like (Page 4, [0040]) with benefit of providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light (Page 4, [0035]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520, so as to include 
the organic electroluminescent element comprises two of the light emitting units which are different from each other, and wherein one of the two of the light emitting units emits the red light with a peak wavelength between 590 nm and 620 nm, and the other of the two of the light emitting units emits the red light with another peak wavelength between 625 nm and 640 nm, the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component as taught by “198 , and would have been motivated to do so with reasonable expectation that this would result in providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, 
	Pertaining to claim 1, since “520 in view of “198 teaches substantially identical an organic electroluminescent element as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. an external quantum efficiency, would be expected to be the same as claimed (i.e., an external quantum efficiency of 40% or more). If there is any difference between the product of “520 in view of “198 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 3: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red fluorescent light emitting layer containing a red fluorescent material (Page 8, [0058]).

Regarding claim 5: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red phosphorescent light emitting layer containing a red phosphorescent material (Page 8, [0058]).

Regarding claim 20: The disclosure of “520 in view of “198 is adequately set forth in paragraph above and is incorporated herein by reference. “520 does not expressly teach the difference between the peak wavelength between 590 nm and 620 nm and the dominant 
However, “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by at least 4 nm. For example, the first emissive dopant may have a peak wavelength that is at least 4 nm less than the peak wavelength of the second emissive dopant. In some cases, the  two red dopants have a peak emissive wavelengths in different regions of the red visible spectrum. For example, the first emissive dopant may have a peak wavelength in the range of 600 to 635 nm (i.e., overlapping range of 590-620 nm), and the second in the range of 620 nm to 700 nm (i.e., overlapping range of 625-640 nm). Such configurations may be desirable to provide high-quality red from the device as a whole (Page 4, [0038]; Page 6, Claim 1). “198 teaches one or more dopants may be a fluorescent or phosphorescent dopant. Similarly, any suitable emission principles may be implemented by the dopants and devices, including delayed fluorescence, thermally activated delayed fluorescence, upconversion, downconversion, and the like (Page 4, [0040]) with benefit of providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light (Page 4, [0035]). 

the organic electroluminescent element comprises two of the light emitting units which are different from each other, and wherein one of the two of the light emitting units emits the red light with a peak wavelength between 590 nm and 620 nm, and the other of the two of the light emitting units emits the red light with another peak wavelength between 625 nm and 640 nm, the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component as taught by “198 , and would have been motivated to do so with reasonable expectation that this would result in providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light as suggested by “198 (Page 4, [0035]). 

12.	Claims 9-14,19 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) as applied to claim 1 above, and further in view of Kido et al. (US Pub. No. 2003/0189401 A1,  hereinafter “”401”).

Regarding claims 9-10,19: The disclosure of “520 in view of “198 is adequately set forth in paragraph 11 above and is incorporated herein by reference. “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). 
However, “401 teaches an organic electroluminescent (EL) device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm (Page 3, [0025]-[0026]; Page 22, Claim 1), wherein the organic electroluminescent element comprises the first red light emitting unit and the second red light emitting unit are stacked one on top of the other with a first charge generating layer sandwiched therebetween, and the organic electroluminescent element has a structure in which the second electrode, the second red light emitting unit, the first charge generating layer, the first red light emitting unit, and the first electrode are stacked one on top of another, and the organic electroluminescent element further comprises a third red light emitting unit formed of the light emitting unit. the second red light emitting unit and the third red light emitting unit are stacked one on top of the other with a second charge generating layer sandwiched between, and the organic electroluminescent element has a structure in which the third red light emitting unit and the second charge generating layer are stacked one on top of the other in this order between the second electrode and the second red light emitting unit (Page 10, [0115]-[0166]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520,  so as to include the organic electroluminescent element comprises two of the light emitting units which are identical, and the light emitting units emit red light with the same peak wavelength, the organic electroluminescent element further comprises a third red light emitting unit formed of the light emitting unit. the second red light emitting unit and the third red light emitting unit are stacked one on top of the other with a second charge generating layer sandwiched between, and the organic electroluminescent element has a structure in which the third red light emitting unit and the second charge generating layer are stacked one on top of the other in this order between the second electrode and the second red light emitting unit as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device as suggested by “401 (Page 6, [0113]). 
Pertaining to claim 19, since “520 in view of “198 teaches substantially identical an organic electroluminescent element as the recited claimed, one of ordinary skill in the art before 

	Regarding claims 11-14: The disclosure of “520 in view of “198 is adequately set forth in paragraph 11  above and is incorporated herein by reference. “520 in view of “198 does not expressly teach the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of the electrically insulating layer is 1.0x 102 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and when voltage is applied between the first electrode and the second electrode, charges in the charge transfer complex move to the first electrode side and the second electrode side to cause holes to be injected into one light emitting unit located on the first electrode side of the charge generating layer and cause electrons to be injected into another light emitting unit located on the second electrode side of the charge generating layer, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material, and when voltage is applied between the first electrode and the second electrode, in an interface between the electron accepting material and the electron donating material, charges generated by reaction 
However, “401 teaches an organic electroluminescent (EL) device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm, preferably 1.0x 105 Ω-cm or more (Page 3, [0025]-[0026]; Page 22, Claim 1). and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material (Page 3, [0027]-[0028]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device (Page 6, [0113]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a 2 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device as suggested by “401 (Page 6, [0113]). 

13.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) as applied to claim 1 above, and further in view of Kato et al. (JP 2016066542 A, machine translation, hereinafter “”542”).

Regarding claims 15-18: The disclosure of “520 in view of “198 is adequately set forth in paragraph 11 above and is incorporated herein by reference. “520 in view of “198 does not expressly teach the charge generating layers contain a compound having a structure expressed 3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible.
However, “542 teaches an organic electroluminescent element 1 includes: a transparent electrode 20, a metal electrode 50 that is a counter electrode of the transparent electrode 20, and a plurality of light emitting units 30A, 30B each of which includes a luminous layer 33 containing an organic luminescent material, and which are stacked in series between the transparent electrode 20 and the metal electrode 50 with an intermediate connector layer 40 sandwiched therebetween. The light emitting unit 30B in the plurality of lighting units 30A, 30B, which is arranged nearest to the metal electrode 50, contains an organic luminescent material having the shortest wavelength of emission light in the plurality of lighting units 30A, 30B. A lighting system includes the organic electroluminescent element 1 (Page 5/49, [0023]). The charge generating layers contain a compound having a (HATCN) structure (Page 30/49, [0127]), a lighting device wherein the lighting device comprises the organic electroluminescent element (Page 34/49, [0146]), wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element (Page 34/49, [0145]), wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible (Page 15/49, [0055]; Page 31/49, [0134]-[0135]) with benefit of providing an organic electroluminescent element having favorable luminous efficiency and light extraction efficiency, and a lighting system including the organic electroluminescent element (Page17/49, [0065]). 

    PNG
    media_image1.png
    422
    578
    media_image1.png
    Greyscale

In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the charge generating layers by “520, so as to include the charge generating layers contain a compound having a structure expressed by formula (1) as set forth, where R represents an electron withdrawing group of F, Cl, Br, I, CN, or CF3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible as taught by “542, and would have been motivated to do so with reasonable expectation that this would result in providing an organic electroluminescent element having favorable luminous efficiency and light extraction efficiency, and a lighting system including the organic electroluminescent element as suggested by “542 (Page17/49, [0065]). 

14.	Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) in view of Kido et al. (US Pub. No. 2003/0189401 A1,  hereinafter “”401”).
Regarding claim 19:  “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by at least 4 nm. For example, the first emissive dopant may have a peak wavelength that is at least 4 nm less than the peak wavelength of the second emissive dopant. In some cases, the  two red dopants have a peak emissive wavelengths in different regions of the red visible spectrum. For example, the first emissive dopant may have a peak wavelength in the range of 600 to 635 nm (i.e., overlapping range of 590-620 nm), and the second in the range of 620 nm to 700 nm (i.e., overlapping range of 625-640 nm). Such configurations may be desirable to provide high-quality red from the device as a whole (Page 4, [0038]). “198 teaches the red light emitting layer is formed of a red fluorescent light emitting layer containing a red fluorescent material, or formed of a red phosphorescent light emitting layer containing a red phosphorescent material, and one or more dopants may be a fluorescent or phosphorescent dopant. Similarly, any suitable emission principles may be implemented by the dopants and devices, including delayed fluorescence, thermally activated delayed fluorescence, upconversion, downconversion, and the like (Page 4, [0040]). “198 does not expressly teach the red light emission of the organic electroluminescent element has an external quantum efficiency of 40% or more, and a charge generating layer is sandwiched between the two light emitting units. 
However, “401 teaches an organic electroluminescent (EL) device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge 2 Ω-cm, preferably 1.0x 105 Ω-cm or more (Page 3, [0025]-[0026]; Page 22, Claim 1). and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material (Page 3, [0027]-[0028]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device (Page 6, [0113]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “198, so as to include the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of the electrically insulating layer is 1.0x 102 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device 
Pertaining to claim 19, since “198 in view of “401 teaches substantially identical an organic electroluminescent element as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. an external quantum efficiency, would be expected to be the same as claimed (i.e., an external quantum efficiency of 40% or more). If there is any difference between the product of “198in view of “401 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 21: “198 teaches the organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]), wherein the difference between the peak wavelength between 590 nm and 620 nm and the dominant wavelength of the red light is 10 nm or less, and the difference between the peak wavelength between 625 nm and 640 nm and the dominant wavelength of the red light is 10 nm or less (Page 4, [0038]; Page 6, Claim 1). 
Response to Arguments
15.	Applicant's arguments filed 01/05/2022  have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that the reference “520” does not mention that, the external quantum efficiency and any relationship between the external quantum efficiency and the difference between the peak wavelength of the red light and a dominant wavelength of the red light; so the reference “520” fails to disclose, teach or suggest the feature “the difference between at least one of the two peak wavelengths and the dominant wavelength of the red light is 10 nm or less, and the red light emission of the organic electroluminescent element has an external quantum efficiency of 40% or more” as recited in currently amended claim 1. Additionally the reference “198 does not mention that, the calculating of the difference between the peak wavelength of the red light and the dominant wavelength of the red light, how to improve the external quantum efficiency and any relationship between the external quantum efficiency. 
The Examiner respectfully disagrees. The claims rejection is based on the combination of “520 in view of “198. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but  re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
“520 teaches an organic electroluminescent element (Page 1, [0010]) comprising a light emitting unit, the light emitting unit comprising a light emitting layer made of at least an organic compound between a first electrode and a second electrode, wherein the organic electroluminescent element comprises at least one light emitting unit including a light emitting layer formed of a red light emitting layer which emits red light with a peak wavelength in a red wavelength band, the red light produced by light emission of the light emitting unit has the peak wavelength in a red wavelength band of 590 nm to 640 nm (Page 4, [0043], Table 4), and a difference between the peak wavelength of the red light (i.e., 609 nm) and a dominant wavelength (i.e., the red color with chromaticity of (0.65, 0.35) and white color with chromaticity of (0.33, 0.33) are plotted on an x-y chromaticity diagram, and a straight line is drawn from the chromaticity point of the white color toward the chromaticity point of the red color to obtain a point of intersection of the straight line and the spectral locus, calculated to be in the range of 600-610 nm) of the red light is 10 nm or less; (Page 5, [0047]). 
 	“198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by 
one or more dopants may be a fluorescent or phosphorescent dopant. Similarly, any suitable emission principles may be implemented by the dopants and devices, including delayed fluorescence, thermally activated delayed fluorescence, upconversion, downconversion, and the like (Page 4, [0040]) with benefit of providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light (Page 4, [0035]). In this case, nevertheless, the combination of “520 in view of “198 is deemed to teach an organic electroluminescent element as the recited claimed. In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520, so as to include the organic electroluminescent element comprises two of the light emitting units which are different from each other, and wherein one of the two of the light emitting units emits the red light with a peak wavelength between 590 nm and 620 nm, and the other of the two of the light emitting units emits the red light with another peak wavelength between 625 nm and 640 nm, the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component as taught by “198 , and would have been motivated to do so with reasonable expectation that this 
	Pertaining to claim 1, since “520 in view of “198 teaches substantially identical an organic electroluminescent element as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. an external quantum efficiency, would be expected to be the same as claimed (i.e., an external quantum efficiency of 40% or more). If there is any difference between the product of “520 in view of “198 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the  combination of prior art teachings render obvious 
the organic electroluminescent element as recited in claim 1,  and therefore the two devices of prior art would produce products with similar characteristics.
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., the organic electroluminescent element), and show the product is actually different from and unexpectedly better than the teachings of the references. 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/02/2022